UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JAMES MURPHY,                                                 :
                                                              :
                        Plaintiff,                            :   19-CV-10320 (PAE) (OTW)
                                                              :
                      -against-                               :   CIVIL CASE MANAGEMENT PLAN
                                                              :   AND SCHEDULING ORDER
FOGO DE CHAO 53rd STREET, NEW YORK LLC,
                                                              :
                        Defendant.                            :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           The Court is in receipt of parties’ letter motion to move the initial pretrial conference

on March 25, 2020 at 11:00 am to a telephonic conference. (ECF 25). After review of the

pleadings and parties’ Rule 26(f) report (ECF 16), the following scheduling order is entered

pursuant to Rule 16 of the Federal Rules of Civil Procedure:

           Initial Case Management Conference. The March 25, 2020 Initial Case

 Management Conference is hereby adjourned sine die.

           Discovery. All fact discovery shall be completed by July 6, 2020. No in-

 person depositions shall take place on or before April 30, 2020, absent a

 showing of exceptionally good cause. For depositions planned on or after May 1,

 2020, parties shall submit a joint status letter with deposition plan(s) fourteen

 (14) days before the planned deposition(s).

           Discovery Disputes. The parties are required to follow the Court’s Individual

 Practices when seeking Court intervention on discovery disputes. See

 https://nysd.uscourts.gov/hon-ona-t-wang.
         Consent to Proceed Before the Magistrate Judge. The parties shall discuss whether

they consent to conduct all proceedings, including a trial, before the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(c). If all parties consent, they shall complete the Consent to

Proceed Before a U.S. Magistrate Judge form available on the Court’s website at

https://nysd.uscourts.gov/hon-ona-t-wang and file such form with the assigned District Judge.

         The Centers for Disease Control and the World Health Organization have advised

people to take precautions regarding the COVID-19 pandemic, and the Chief Judge of this

Court has entered standing orders regarding the same. See, e.g., 20-MC-155. In order to

protect public health while promoting the "just, speedy, and inexpensive determination of

every action and proceeding," Fed. R. Civ. P. 1, it is hereby ordered that counsel shall conduct

work remotely. This includes, but is not limited to, client meetings, work meetings, and hand

deliveries of courtesy copies to the Court (courtesy copies can be sent via email or mail).



         Nothing in this Order prevents the parties from seeking to further modify the pretrial

schedule in light of the COVID-19 pandemic (or for any other good cause). Before seeking such

relief, the parties must, as always, meet and confer (via remote means) in a good faith effort to

reach agreement on how best to fulfill the goals of Rule 1 while avoiding unnecessary health

risks.



         If any party or counsel has any private, personal, familial or medical concerns that they

 need to share with the Court that would necessitate further orders, they may email




                                                 2
 Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the other

 parties that they will be contacting the Court ex parte.



        The Clerk of the Court is directed to close ECF 25.




       SO ORDERED.



                                                              s/ Ona T. Wang
Dated: March 24, 2020                                                    Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                3
